Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 1 of 26 PageID #: 1670




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  KEVIN WOODS,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 1:19-cv-03451-TWP-MJD
                                                      )
  LVNV FUNDING, LLC, and                              )
  RESURGENT CAPITAL SERVICES, L.P.,                   )
                                                      )
                               Defendants.            )

               ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         This matter is before the Court on a Motion for Summary Judgment filed pursuant to

  Federal Rule of Civil Procedure 56 by Plaintiff Kevin Woods ("Woods") (Filing No. 68), and a

  Cross-Motion for Summary Judgment filed pursuant to Federal Rule of Civil Procedure 56 by

  Defendants LVNV Funding, LLC ("LVNV") and Resurgent Capital Services, L.P. ("Resurgent")

  (collectively, "Defendants") (Filing No. 73). Woods initiated this action against Defendants under

  the Fair Credit Reporting Act ("FCRA") and the Fair Debt Collection Practice Act ("FDCPA"),

  alleging that they purportedly "continued to disseminate inaccurate statements and information

  despite [Woods] informing LVNV [ ] that he does not owe the debt that Defendants are reporting."

  (Filing No. 29 at 5, 9–11.) Following discovery, Woods moved and Defendants cross-moved for

  summary judgment. For the following reasons, the Court denies Woods' Motion for Summary

  Judgment (Filing No. 68) and grants Defendants' Cross-Motion for Summary Judgment (Filing

  No. 73).

                                            I.   BACKGROUND

         In March 2018, a Citibank, N.A. American Airlines credit card account was opened in

  Woods' name (the "Account") (Filing No. 74-4 at 6). Shortly thereafter, a one-way airline ticket
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 2 of 26 PageID #: 1671




  from Dallas, Texas to Los Angeles, California was purchased using the Account (Filing No. 74-1

  at 25). In December 2018, LVNV purchased the now-delinquent Account, and it was placed with

  Resurgent for collection since no payments had been made on it. Id. at 7–8, 10. Early the next

  year, on February 21, 2019, Resurgent sent Woods a letter, informing him that he had thirty days

  to dispute the debt, or Resurgent would assume it was valid. Id. at 68. That same day, Resurgent

  also sent Woods an account summary that verified the Account and included borrower and account

  information. Id. at 70–71.

         Woods called Resurgent a week later, on February 28, 2019, to inform them that he

  disputed the Account (Filing No. 74-3 at 8). Resurgent noted the dispute and asked Woods to send

  in documentation and details that could help resolve the matter. Id. The next month, on March

  13, 2019, Woods sent Resurgent a completed Federal Trade Commission ("FTC") form letter he

  "pulled off the Internet" titled "Identity Theft Letter to a Debt Collector". (Filing No. 74-4 at 7;

  Filing No. 69-10 at 2.) In his signed, notarized letter, Woods wrote that he was "a victim of identity

  theft." (Filing No. 69-10 at 2.) He included a copy of his driver's license, and referred to an

  (apparently missing) "identity [t]heft report" for details. Id. When Resurgent received the letter,

  the documents concerning Woods—including account statements and documents that assigned the

  Citibank account to LVNV—were reviewed. (Filing No. 74-2 at 9.) As both sets of documents

  matched Woods' personal information, and Woods' letter lacked any corroborative support for his

  assertion of fraud, Resurgent sent a letter on April 3, 2019, to Woods informing him that it had

  verified the Account and enclosed an account summary. Id.; Filing No. 74-1 at 73. Beginning at

  this time—April 2019—Resurgent started credit reporting the Account but indicated that it was

  "disputed." (Filing No. 74-3 at 7.)




                                                    2
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 3 of 26 PageID #: 1672




         When Woods called Resurgent to dispute that confirmatory resolution less than a week

  later on April 9, 2019, Resurgent again reviewed the Account, determining once more that Woods

  had not provided sufficient support for his claim (Filing No. 74-2 at 10). On May 1, 2019,

  Resurgent sent Woods a list of five documentary options that would help in any further

  investigation: (1) a copy of a filed police report about the fraud; (2) a completed and notarized

  identify theft affidavit; (3) letter(s) from the original creditor or other previous owner of this

  account supporting the claim; (4) court documents showing that the perpetrator has been

  prosecuted for using the account; or (5) any other documents supporting the claim (Filing No. 75-

  2 at 2). Resurgent also provided Woods a blank identity theft affidavit to complete, but he never

  returned that form. Id. at 4–5.

         On May 22, and June 1, 2019, Woods received letters from the American Airlines Security

  Operations department indicating that, following an investigation, it had determined that he was

  responsible for the Account (Filing No. 74-6 at 2; Filing No. 74-7 at 2). On June 20, 2019, Woods

  sent a dispute letter to LVNV and the three major credit reporting agencies (Equifax, Experian,

  and TransUnion) that challenged the Account (Filing No. 74-8 at 2–6). In the letter, Woods wrote

  that the Account did not belong to him, and he enclosed a police report from the Tipton County

  Sheriff's Office. Id. at 2, 6. In its narrative, the attached police report indicated that Woods had

  provided the two letters from American Airlines stating that it had determined that Woods was

  responsible for the Account. Id. at 6. When Resurgent received this dispute as an automated credit

  dispute verification ("ACDV") on June 28, 2019, it again examined the matter, first through its

  internal ACDV team and then by its disputes team (Filing No. 74-2 at 13). On August 15, 2019,

  Resurgent informed Woods that their investigations again established that the information

  provided—including the adverse police report—did not suffice to support Woods' claim of fraud.




                                                   3
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 4 of 26 PageID #: 1673




  Id. at 13, 51. Again, Resurgent encouraged Woods to provide additional documentation that could

  assist the investigation, but again Woods did not immediately respond to this invitation. Id.

         Meanwhile, on July 15, 2019, Woods received a letter from Equifax indicating that an

  investigation had determined that the disputed information had been verified (Filing No. 74-9 at

  2–3). On August 28, 2019, however, Woods—two weeks after filing this action on August 14,

  2019 under the FCRA and FDCPA—received a letter from American Airlines indicating that it

  had completed another investigation, but this time concluded that he was not responsible for the

  Account (Filing No. 69-18 at 2). After receiving this letter in September 2019, Resurgent

  requested that the three credit reporting agencies delete all Account information (Filing No. 74-2

  at 14). Woods moved for summary judgment on September 3, 2020 (see Filing No. 68). A month

  later, on October 2, 2020, Defendants cross-moved for summary judgment (see Filing No. 73).

                                    II.   LEGAL STANDARD

         Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate if "the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with the

  affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

  party is entitled to a judgment as a matter of law." Hemsworth v. Quotesmith.Com, Inc., 476 F.3d

  487, 489-90 (7th Cir. 2007). In ruling on a motion for summary judgment, the court reviews "the

  record in the light most favorable to the nonmoving party and draw[s] all reasonable inferences in

  that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

  However, "[a] party who bears the burden of proof on a particular issue may not rest on its

  pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is a

  genuine issue of material fact that requires trial." Hemsworth, 476 F.3d at 490 (citation omitted).

  "In much the same way that a court is not required to scour the record in search of evidence to




                                                  4
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 5 of 26 PageID #: 1674




  defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits of

  a claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citation and internal quotations

  omitted). Finally, "neither the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and internal quotations omitted).

            These tenets apply equally where, as here, opposing parties each move for summary

  judgment in their favor pursuant to Rule 56. I.A.E., Inc. v. Shaver, 74 F.3d 768, 774 (7th Cir.

  1996). Indeed, the existence of cross-motions for summary judgment does not necessarily mean

  that there are no genuine issues of material fact. R.J. Corman Derailment Serv., Inc. v. Int'l Union

  of Operating Eng'rs., 335 F.3d 643, 647 (7th Cir. 2003). Rather, the process of taking the facts in

  the light most favorable to the nonmovant, first for one side and then for the other, may reveal that

  neither side has enough to prevail without a trial. Id. at 648. "With cross-motions, [the Court's]

  review of the record requires that [the Court] construe all inferences in favor of the party against

  whom the motion under consideration is made." O'Regan v. Arbitration Forums, Ins., 246 F.3d

  975, 983 (7th Cir. 2001) (quoting Hendricks–Robinson v. Excel Corp., 154 F.3d 685, 692 (7th Cir.

  1998)).

                                           III. DISCUSSION

            In their respective briefings on summary judgment, the parties argue that they are entitled

  to judgment as a matter of law. For his part, Woods argues that "Defendants did not conduct a

  reasonable investigation into [his] dispute as required by the [FCRA]" and that Defendants violated

  the FDCPA when they "continued to report the alleged debt to [Woods'] credit report after [he]




                                                     5
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 6 of 26 PageID #: 1675




  disputed the debt." (Filing No. 69 at 16, 20.) 1 Defendants, on the other hand, maintain that LVNV

  is not liable under the FCRA because it is not a "furnisher" and that "Resurgent conducted

  reasonable investigations into [Woods'] disputes" required by that statute (Filing No. 74 at 10). As

  for the FDCPA claim, Defendants contend that Woods "has no evidence that the debt sought to be

  collected arose from a transaction incurred primarily for personal, family or household purposes,"

  the record is "completely devoid" of evidence that "Defendants engaged in any conduct, the natural

  consequence of which is to harass, oppress, or abuse [Woods]," "Defendants verified the Account

  and/or requested additional information necessary to investigate his identity theft claim" each time

  Woods made a dispute, a "dispute letter was deemed insufficient and the police report indicated

  that he provided two (2) letters from American Airlines confirming he owes the alleged debt," and

  "the record is completely devoid of any evidence that Defendants' conduct was unfair or

  unconscionable." (Filing No. 74 at 16, 17, 18, 20, 21.) The Court will examine the claims in turn,

  first examining those based on the FCRA, then shift to those stemming from the FDCPA.

  A.       FCRA Claims

           Woods' Amended Complaint alleges that each Defendant "violated § 1681n and § 1681o

  of the FCRA" by willfully and negligently:

           1.        failing to conduct an investigation of the inaccurate information that
                     [Woods] disputed;



  1
    Woods also argues that Resurgent cannot "replace its previous 30(b)(6) representative, Anne Herthneck, with an
  alternative corporate representative, Katherine Heatherly" because the Court has "required the parties to seek leave to
  file their final witness and exhibit lists." (Filing No. 62 at 23–24.) Rule 30(b)(6) of the Federal Rules of Civil Procedure
  mandates that an organization "designate one or more officers, directors, or managing agents, or designate other
  persons who consent to testify on its behalf" when that organization is named in a notice of deposition. In other words,
  the organization must choose an individual to act as its "voice" when it is deposed. Here, Resurgent's voice left the
  company, so, under Rule 30(b)(6), it permissibly designated a new corporate representative "to testify on its behalf."
  See, e.g., Green Payment Sols., LLC v. First Data Merch. Servs. Corp., No. CV 18-1463 DSF (ASX), 2019 WL
  4221402, at *1 (C.D. Cal. July 2, 2019) (allowing substitution of corporate representative when former Rule 30(b)(6)
  witness left Defendant's employ); Ruzhinskaya v. HealthPort Techs., LLC, No. 14 CIV. 2921 (PAE), 2016 WL
  7388371, at *7 (S.D.N.Y. Dec. 20, 2016) (same); Capitol Records, Inc. v. MP3tunes, LLC, No. 07 Civ. 9931(WHP),
  2014 WL 503959 *11 (S.D.N.Y. Jan. 29, 2014) (same).


                                                               6
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 7 of 26 PageID #: 1676




         2.      failing to review all relevant information concerning [Woods'] account
                 provided to [the particular] Defendant;

         3.      failing to report the inaccurate status of the inaccurate information to all
                 credit reporting agencies;

         4.      failing to properly participate, investigate and comply with the
                 reinvestigations that were conducted by any and all credit reporting
                 agencies concerning the inaccurate information disputed by [Woods];

         5.      continuing to furnish and disseminate inaccurate and derogatory credit,
                 account and other information concerning [Woods] to credit reporting
                 agencies and other entities despite knowing that said information was
                 inaccurate; and

         6.      failing to comply with the requirements imposed on furnishers of
                 information pursuant to 15 U.S.C. § 1681s-2.

  (Filing No. 29 at 7.) Because the parties primarily quibble over whether LVNV is a "furnisher"

  under the FCRA and whether Resurgent conducted a "reasonable investigation" as contemplated

  by that statute, the Court will discuss these contentions in turn.

         1.      LVNV as a "furnisher" under § 1281s-2

         Section 1681s-2, the provision under which Woods brings his FCRA claims, establishes

  the "[r]esponsibilities of furnishers of information to consumer reporting agencies." As a sister

  court in this circuit described, "[a] 'furnisher' of credit information is one who provides the actual

  credit information to a credit reporting agency, generally a creditor, servicer, or collection agency."

  Strohbehn v. Access Grp. Inc., 292 F. Supp. 3d 819, 829 (E.D. Wis. Nov. 14, 2017). Defendants

  contend that LVNV is not a "furnisher"—and thus not liable for any claims under § 1681s-2—

  because it "did not furnish any information to a credit reporting agency." (Filing No. 74 at 10.)

  Instead, Defendants argue that "Resurgent alone" communicated to the credit reporting agencies.

  Id. And though Woods "argues that LVNV should be held liable under the FCRA because of an




                                                    7
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 8 of 26 PageID #: 1677




  alleged agency relationship between Resurgent and LVNV," 2 the FCRA neither imposes any

  responsibilities "beyond the furnisher itself" nor does it "provide for vicarious responsibility." Id.

  at 10–11 (citing Strohbehn, 292 F. Supp. 3d at 829).

           Woods responds that evidence "undoubtedly" demonstrates LVNV is a furnisher of credit

  information (Filing No. 75 at 16, 17). First, "the January 14, 2019 collection letter from Halsted

  Financial . . . reports LVNV [ ] as the 'Current Creditor To Whom The Debt Is Owed'" and

  "explicitly states, 'Please note that a negative credit bureau report reflecting on your credit record

  may be submitted to a credit reporting agency by the current account owner if you fail to fulfill

  the terms of your credit obligations.'" Id. at 16 (quoting Filing No. 75-11 at 2) (emphasis Woods').

  This letter, Woods contends, serves as "concrete evidence that LVNV [ ] is a furnisher of

  information under the FCRA." Id. Moreover, Woods continues, his "Equifax credit report plainly

  reflects LVNV Funding as the reporting debt collector for the Citibank account." Id. (citing Filing

  No. 75-4 at 3). Finally, Woods contends that a "letter [he] received from Equifax shows that LVNV

  [ ] was the party who furnished information about the account to Equifax" because it informed him

  that, if he had "'additional questions,'" he should "'contact Lvnv [sic] Funding LLC.'" (Filing No.

  75 at 17 (erroneously citing Filing No. 75-7 at 2)). 3

           Defendants reply that a "letter from a third-party collector" (i.e., Halsted Financial) does

  not establish that LVNV was a furnisher; rather, it represents "nothing more than uncorroborated



  2
   In his summary judgment brief, Woods contended that "Defendants are two companies that are so intertwined with
  one another that there is no question as to whether apparent agency is applicable here." (Filing No. 69 at 15.) But
  Woods ostensibly abandoned that contention as it relates to this claim because he does not mention agency at all when
  discussing LVNV's purported role as a furnisher under the FCRA.
  3
    Woods mistakenly cites a June 27, 2019, letter as containing this language, while, in actuality, it was included in a
  July 15, 2019, letter from Equifax. (Compare Filing No. 75-7 at 2 (June 27, 2019, letter) ("You may contact the
  company that reports the information to us and dispute it directly with them."), with Filing No. 74-9 at 3 (July 15,
  2019, letter) ("If you have additional questions about this item please contact: Lvnv Funding LLC . . . .") (emphasis
  removed)).



                                                            8
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 9 of 26 PageID #: 1678




  hearsay." (Filing No. 76 at 9–10.) Besides, "Anne Herthneck, who was a duly authorized

  representative of LVNV and Resurgent[,] verified that Resurgent alone was actually

  communicating [Woods'] credit information on the Account to the CRAs". 4 Id. at 10 (citing Filing

  No. 74-3 at 7). Indeed, this is why Woods "amended his complaint to include Resurgent as a

  defendant." Id. All told, LVNV is not "a furnisher subject to the reinvestigation obligations set

  forth in the FCRA" because "[t]here is no competent evidence in the record that LVNV provided

  actual credit information to any CRA." Id.

             "[S]ummary judgment requires a non-moving party to respond to the moving party's

  properly-supported motion by identifying specific, admissible evidence showing that there is a

  genuine dispute of material fact for trial." Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th Cir.

  2017) (quoting Harney v. Speedway SuperAmerica, 526 F.3d 1099, 1104 (7th Cir. 2008)). To

  avoid summary judgment on this claim as it pertains to LVNV, Woods needed to present evidence

  that this Defendant "provided the actual credit information to a CRA." See Strohbehn, 292 F.

  Supp. 3d at 829. Instead, he has only designated a letter from a third-party debt collector

  suggesting that LVNV "may" report the unpaid debt "if" he fails to pay it (Filing No. 75-11 at 2),

  a credit report from Equifax identifying "Lvnvfundg" as the creditor on a past due, open account

  (Filing No. 75-4 at 3), and a letter from Equifax indicating that he could contact "Lvnv [sic]

  Funding LLC" if he had "additional questions about" the disputed account (Filing No. 74-9 at 3).

  Because this evidence does not establish that LVNV provided any credit information to a CRA,

  and instead merely suggests that it was owed the debt, it is entitled to judgment as a matter of law

  on the FCRA claim. Because the evidence provided falls well short of drawing LVNV within the

  ambit of Section 1681s-2, the Court denies Woods' Motion for Summary Judgment and grants



  4
      CRA is Defendant's acronym for credit reporting agencies.


                                                            9
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 10 of 26 PageID #: 1679




   Defendants' Cross-Motion for Summary Judgment as it pertains to that claim against this

   Defendant.

          2.      Reasonable Investigation

          Under the FCRA, "after a furnisher . . . receives notice from a CRA that a consumer

   disputes the 'completeness or accuracy of information' that the furnisher gave the CRA, the

   furnisher must conduct a reasonable investigation and report the results of the investigation back

   to the CRA." Lang v. TCF Nat. Bank, 249 Fed.Appx 464, 465 (7th Cir. 2007) (quoting Westra v.

   Credit Control, 409 F.3d 825, 827 (7th Cir. 2005)). The reasonableness of an investigation

   depends upon the nature of the dispute that was made to the credit reporting agency. Lang v. TCF

   Nat'l Bank, 338 Fed. Appx. 541, 543–44 (7th Cir. 2009). "Whether a defendant's investigation is

   reasonable is a factual question normally reserved for trial; however, summary judgment is proper

   if the reasonableness of the defendant's procedures is beyond question." Westra, 409 F.3d at 827.

          Woods contends that Resurgent—after it "was notified by Trans Union, Equifax, and

   Experian that [Woods] disputed the information reported about the Citibank account"—not only

   "fail[ed] to conduct a reasonable investigation, [but] failed to conduct an investigation at all."

   (Filing No. 69 at 17–18.) During its "supposed investigation," Woods notes, Resurgent admittedly

          1.      never contacted American Airlines;

          2.      never contacted the Tipton County Police Department;

          3.      never contacted the credit bureaus;

          4.      never contacted [Woods] by phone;

          5.      never determined whether the credit card was used for personal use or
                  business use;

          6.      never discovered what purchases were made with the Citibank account;

          7.      never contacted Citibank;




                                                  10
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 11 of 26 PageID #: 1680




          8.      never discovered that the Citibank account statements were sent to an email
                  address that does not belong to [Woods];

          9.      never discovered that the Citibank account statements were mailed to an
                  address that [Woods] had not resided at nor received mail to since March
                  2013; and

          10.     discovered that the account was used to purchase a one-way flight from
                  Dallas, Texas to Los Angeles, California.

   Id. at 18, 19 (citations omitted). Instead, "Resurgent simply 'looked at' [Woods'] police report and

   consequently rendered [Woods'] claim insufficient." Id. at 18. And though Resurgent contends that

   it "relied on American Airlines' confirmation that [Woods] owed the account," it never possessed

   "the letters from American Airlines, so it is seemingly impossible that Resurgent could have relied

   on them." Id. at 19. And in any event, Woods maintains that "Resurgent could not have relied on

   American Airlines' confirmation that [he] owed the debt because Resurgent never contacted

   American Airlines to receive such confirmation." Id. Finally, even though "Resurgent will argue

   that [Woods'] FTC report is insufficient because it does not contain the same exact information

   requested in Resurgent's identity theft affidavit[,] . . . Resurgent never contacted [Woods] to obtain

   the missing relevant information required on" that affidavit. Id. In fact, even though "a victim of

   identity theft may not know the answer to every question asked in Resurgent's identity theft

   affidavit, Resurgent rendered [Woods'] identity theft affidavit insufficient". Id. at 20.

          Defendants argue that "Resurgent conducted reasonable investigations into [Woods']

   disputes". (Filing No. 74 at 11.) After Resurgent received Woods' dispute from the credit reporting

   agencies, it "researched the information provided with the dispute with the information it had

   received from LVNV and based on that information (the matching of data), Resurgent did not find

   a mistake and verified the Account was being reported accurately." Id. at 12. In fact, the police

   report provided with the dispute stated that Woods had "produced two (2) letters from American

   Airlines making a determination that he was responsible for the debt." Id. After Equifax informed


                                                    11
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 12 of 26 PageID #: 1681




   Woods that the disputed information had been verified, Resurgent advised him "that the

   documentation that he provided was insufficient to support his claim that he was a victim of

   identity theft but continued to invite him to provide additional or supplemental documentation for

   further investigation." Id. This satisfied the "reasonable investigation" requirement. Id. at 12–13.

   In any event, however, Resurgent had previously investigated Woods' disputes, but "[a]ll

   investigations concluded"—just like the first two completed by American Airlines—"that the

   information that Resurgent was reporting matched the information in its records and that [Woods']

   fraud claim was unsubstantiated." Id. at 13. In short, the internet form previously completed by

   Woods "was insufficient to support his claim that he was a victim of identity theft" when Woods

   "provided no real facts, only basic contact information and the conclusion that he did not incur the

   account." Id. at 14. And after later attempts at assisting Woods, he, for whatever reason, "did not

   complete and/or return the Identity Theft Affidavit." Id. at 15. In short, Resurgent conducted a

   reasonable investigation when it "sent letters to [Woods] informing him that Resurgent

   investigated the dispute," "reviewed the dispute and verified the information listed in the account,"

   "requested that the account be marked as disputed," and "determined there was no inaccuracy to

   modify, delete or block." Id.

           Woods maintains that despite Resurgent claiming that letters sent on May 1, 2019 and

   August 15, 2019, informed "him that Resurgent investigated the dispute," these letters "do not

   actually say that" and "do not indicate that [it] took proactive steps to investigate" his claim. (Filing

   No. 75 at 9.) Instead, the "letters simply state '[w]e have determined that the information provided

   is insufficient.'" Id. (quoting Filing No. 75-2 at 2; Filing No. 75-5 at 2). Unlike American Airlines

   and Equifax (who told him "that they took proactive steps to investigate" his claim), Woods

   continues, "Resurgent simply told [him] he needed to provide additional documentation." Id. And




                                                      12
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 13 of 26 PageID #: 1682




   unlike in a case where letters from a furnisher stated "[w]e have reviewed the dispute and verified

   the information listed on the account. Based on our investigation of the dispute, it is our position

   that the information we are reporting to the consumer reporting agencies regarding the account is

   accurate," the letters here "simply state that it was [Woods] who did not provide enough

   information to Resurgent in order for them to reach a conclusion." Id. at 10 (quoting Chuluunbat

   v. Cavalry Portfolio Servs., LLC, 2020 LEXIS 128931 (N.D. Ill. July 22, 2020)). Moreover,

   Defendants' explanation for Resurgent's investigation is "ambiguous" and "vague" when they only

   explain that "Resurgent's ACDV team reviewed the dispute and forwarded it to Resurgent's

   disputes team for further investigation" and that "'Resurgent researched the information provided

   with the dispute with the dispute [sic] with the information it had received from LVNV and based

   on that information (the matching of data), Resurgent did not find a mistake and verified the

   Account was being reported properly.'" Id. (citing and quoting Filing No. 74 at 12). This

   explanation fails to explain how Resurgent "conducts its research, what data was allegedly

   matched, or what steps Resurgent takes to locate mistakes within a consumer's account." Id. And

   "[h]ad Defendants verified [Woods'] address, they would have noticed that the account statements

   from American Airlines were not sent to [his] current address." Id. at 12. All in all, instead of

   explaining the steps they took to investigative the matter, Woods contends that Defendants

   "attempt to place the blame on" him by pointing to "additional steps" he should have taken,

   ignoring that they "did not take any affirmative action to discover: (a) that the Citibank account

   statements were sent to an email address that does not belong to [Woods] or (b) that the Citibank

   account statements were mailed to an address that [Woods] had not resided at nor received mail to

   since March 2013." Id. at 12–13 (citations removed).




                                                   13
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 14 of 26 PageID #: 1683




          Defendants reassert that "Resurgent complied with the FCRA" in its investigation. (Filing

   No. 76 at 5.) Specifically, "Resurgent's ACDV team reviewed the dispute and forwarded it to

   Resurgent's disputes team for further investigation." Id. at 6. After the police report supplied by

   Woods stated that he had "provided two letters from American Airlines determining the account

   and charges belonged to" him, the ACDV team ultimately determined "that the information

   provided was insufficient to substantiate [Woods'] fraud claim" Id. Defendants argue the Court

   must consider the entirety of Resurgent's investigation, including that it had already "investigated

   and responded to a direct dispute from" Woods before receiving the June 2019 dispute. Id. at 6.

           Woods referenced an "identity theft report" in his earlier communication, but he failed to

   attach that document, which led Resurgent to determine that the information Woods provided "was

   insufficient to substantiate" his fraud claim. Id. Thereafter, Resurgent "advised" Woods "of

   several items of information he could provide to" help the investigation. Id. Defendants argue

   that Instead of taking up this offer, Woods "did not respond" and "deliberately ignored Resurgent's

   requests for additional information to further its investigation." Id. at 6–7.

          Relying on Shames-Yeakel v. Citizens Fin. Bank, 677 F. Supp. 2d 994 (N.D. Ill. August 21,

   2009), Woods argues the Defendants "should have figured out that the Citibank statements were

   being sent to an email address that did not belong to [him] and that the Citibank statements were

   also addressed to a residence that [he] had not resided at since March 2013" because a court had

   determined that a similar investigation was "reasonable and conducted properly". Id, at 7.

   However, Shames-Yeakel actually involved an expert making the determination about "an

   investigation to determine the identity of [a] person who [fraudulently] initiated the cash advance."

   Id. at 7 (citing)). While the court in that case ultimately held that the defendant "'violated the FCRA

   by reporting a debt arising from a theft but failing to note the disputed nature of that debt,'" id. at




                                                     14
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 15 of 26 PageID #: 1684




   8 (quoting Shames-Yeakel, 677 F. Supp. 2d at 1005)), "each time Resurgent reported [Woods']

   account to the CRAs, it included a remark that the account information is disputed by the

   consumer". Id.

          The Court agrees with Defendants that the reasonableness of Resurgent's procedures is

   "beyond question." Crabill, 259 F.3d at 664. To recover against a furnisher—like Resurgent—for

   a violation of § 1681s-2(b), a consumer must notify the CRA that he disputes the information

   provided by the furnisher to the CRA. See 15 U.S.C. § 1681s-2. But even before Woods notified

   any CRA about the disputed Account, Resurgent closely examined the claim. After it first received

   notice of the fraudulent activity when Woods called the company to inform it that he disputed the

   account, Resurgent immediately noted the dispute and asked Woods to send in records that could

   help resolve the matter (Filing No. 74-3 at 8). When Woods sent Resurgent the "Identity Theft

   Letter to a Debt Collector" missing the "attached" "identity [t]heft report" (Filing No. 69-10 at 2),

   Resurgent reviewed the Account (Filing No. 74-2 at 9). After nothing corroborated Woods'

   assertion of fraudulent activity, Resurgent again informed him that it had verified the Account. Id.;

   Filing No. 74-1 at 73. When Woods disputed the Account, Resurgent again investigated and, after

   determining that Woods had not provided sufficient support for his claim (Filing No. 74-2 at 10),

   invited him to provide five specific types of documents that could help resolve the matter (Filing

   No. 75-2 at 2); Resurgent even provided Woods a blank identity theft affidavit to complete, id. at

   4–5.

          After Resurgent received the dispute sent to the CRAs as an ACDV its statutory duty to

   investigate was triggered; see Gulley v. Pierce & Assocs., P.C., 436 F. App'x 662, 664 (7th Cir.

   2011) (noting that "the statutory duty under the FCRA to investigate a disputed debt . . . may be

   triggered only by a formal notice of dispute from a credit reporting agency"). (Filing No. 74-2 at




                                                    15
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 16 of 26 PageID #: 1685




   13). Thereafter Resurgent again examined the matter, first through its internal ACDV team and

   then by its disputes team. Id. Following these investigations, Resurgent again informed Woods

   that the information provided, including the police report indicating that American Airlines had

   itself determined that Woods made the disputed charge, did not suffice to support his claim of

   fraud.    Id. at 13, 51.    Once more, Resurgent encouraged Woods to provide additional

   documentation that could assist the investigation. Id. Finally, after receiving a letter from

   American Airlines stating that it had determined that Woods was not responsible for the Account,

   Resurgent immediately requested deletion of the account information to the CRAs. Id. at 14.

            After verifying his account details on several occasions, Resurgent invited Woods to

   supplement his report of fraud, and, time and again, Woods failed to give Resurgent information

   that corroborated his claim. See Westra, 409 F.3d at 827 (holding that investigation was reasonable

   beyond question when furnisher verified consumer's name, address and date of birth after receiving

   an ACDV from a CRA with a dispute code indicating that the consumer was disputing the charge

   on the basis that the account did not belong to him); Tillman v. Navient Sols., LLC, No. 18-CV-

   04625, 2020 WL 3250799, at *5 (N.D. Ill. June 15, 2020) (holding that a complaint did not

   plausibly allege that a furnisher failed to investigate claims in a reasonable fashion when it

   "investigated the plaintiff's claims on at least two occasions and communicated the results of those

   investigations directly to the plaintiff"). While Woods contends that he satisfied Resurgent's

   request for additional information by providing one of the documents it said could help the

   investigation, the police report actually hurt his case: it indicated that American Airlines had

   determined he was responsible for the Account. See Zahran v. Bank of Am., No. 15 C 1968, 2016

   WL 826402, at *4 (N.D. Ill. Mar. 3, 2016) ("Any claim that defendant failed to perform a

   reasonable investigation is, at best, fatally conclusory, as plaintiffs provide no facts to support any




                                                     16
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 17 of 26 PageID #: 1686




   conclusion that defendant's investigation was unreasonable. At worst, plaintiffs' claim is

   contradicted by their own allegations.") (emphasis added) (citation omitted).

          By verifying Woods' account details and inviting him to provide additional information to

   investigate the claim Resurgent satisfied its obligation to conduct a reasonable investigation under

   the FCRA. See Walton v. EOS CCA, 885 F.3d 1024, 1028 (7th Cir. 2018) (Barrett, J.) (holding

   that a furnisher's "investigation was unquestionably reasonable" when a CRA's report to it "stated

   solely that [the plaintiff] claimed the account did not belong to her" and the furnisher verified the

   plaintiff's "personal information with her [ ] file on record"); cf. Westra, 409 F.3d at 827

   (suggesting that "requiring a furnisher to automatically contact every consumer who disputes a

   debt would be terribly inefficient and such action is not mandated by the FCRA").

          Because Woods has alleged nothing to suggest that the multiple investigations (conducted

   both before and after Woods challenged his responsibility for the Account to the CRAs) were

   unreasonable, and, if anything, has provided evidence to the contrary, his FCRA claims against

   Resurgent fail as a matter of law. The Court denies Woods' Motion for Summary Judgment and

   grants Defendants' Cross-Motion for Summary Judgment as it pertains to this claim.

   B.     FDCPA Claims

          In his Amended Complaint, Woods alleges that each Defendant violated various provisions

   of the FDCPA by:

          1.      engaging in conduct the natural consequences of which is to harass, oppress,
                  and abuse Plaintiff in connection with the collection of an alleged debt,
                  when Defendant continued to report the alleged debt to Plaintiff's credit
                  report after Plaintiff disputed the alleged debt (violating § 1692d);

          2.      using false representations or deceptive means to collect or attempt to
                  collect any debt, when Defendant disregarded Plaintiff's dispute of the
                  alleged debt and continued to deceptively perpetuate the false
                  representation that Plaintiff owes it a debt (violating § 1692e(10));




                                                    17
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 18 of 26 PageID #: 1687




          3.      continuing to assume the validity of the alleged debt, when Plaintiff
                  disputed the validity of the debt in writing and after being notified by
                  Defendant Equifax of the Plaintiff's dispute which they received from
                  Plaintiff (violating § 1692g(a)(3)); and

          4.      using unfair or unconscionable means to collect or attempt to collect any
                  debt, when Defendant engaged in each of the foregoing violations (violating
                  § 1692f).

   (Filing No. 29 at 9, 10–11).

          To state a claim under the FDCPA, a plaintiff "must demonstrate that the debt in question

   arises out of a transaction incurred for personal, family, or household purposes." Burton v. Kohn

   L. Firm, S.C., 934 F.3d 572, 579 (7th Cir. 2019) (citing 15 U.S.C. § 1692a(5)). Defendants argue

   that Woods has not met his burden to prove this element because "[t]he record is absent of any

   evidence to establish that the debt sought to be collected arose from" a consumer transaction.

   (Filing No. 74 at 16.) They contend the only evidence about the provenance of the debt is an

   "American Airlines credit card statement which shows a charge for an airline ticket from Dallas,

   Texas to Los Angeles, California." Id. Though Woods argues that he does not know who made

   the purchase, Defendants contend that he fails to establish that it was made "for personal, family

   or household purposes." Id. Woods responds that this "unsupported conclusion" is "without merit"

   because he can use "'[e]vidence of the types of purchases made'" to demonstrate the consumer-

   nature of the debt (Filing No. 75 at 14 (citing Burton, 934 F.3d at 584)). As for that evidence,

   Woods argues "the Citibank account was used to purchase a singular one-way American Airlines

   flight," "was issued to an individual, under the false pretenses of [Woods'] name," and "was

   registered to a residential address as opposed to a business address." Id. (citations omitted).

          The Court is not persuaded. A consumer who maintains that an underlying debt was not

   his debt may "claim FDCPA protection by showing that the debt collector treated him as a

   'consumer' allegedly owing a consumer debt," however, that plaintiff "still must offer evidence to



                                                    18
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 19 of 26 PageID #: 1688




   establish that the debt was a consumer debt." Burton, 934 F.3d at 580 (citation omitted) (emphasis

   added). Woods has not done this. In Burton, the Seventh Circuit affirmed a district court's grant

   of summary judgment for a group of defendants when the plaintiff "failed to put forward sufficient

   evidence to create a triable issue of material fact that the debt incurred on [a] Citibank account was

   consumer debt." Id. at 584. Specifically, the plaintiff in Burton submitted two relevant pieces of

   evidence that purportedly established that his debt was consumer in nature: "(1) his statements

   that, to the extent he was liable for the debt, it was a consumer debt" and (2) "the billing statements

   listing purchases made on the credit card for personal, family, or household purposes." Id. at 580.

   Woods' contentions are strikingly similar, proclaiming that the ticket's one-way status and the

   Account's registration to "an individual" and to "a residential address" conclusively render the debt

   consumer. And for the same reasons as those in Burton, his claims fail too.

          First, even when none of the transactions in Burton, "based on either the amount charged

   or the vendor, obviously signal that these were purchases made for a business purpose[,] . . . the

   billing statements shed no light on why these charges were incurred." Id. at 584 (emphasis added).

   The same can be said for the airline ticket: though a one-way fare does not "obviously" track a

   business purpose, that purchase alone does "not provide enough information for a trier of fact to

   conclude [that it was] made for personal, family, or household purposes." Id. Second, the Seventh

   Circuit rejected the argument forwarded by the plaintiff in Burton that the debt was predicated on

   personal, family, or household purposes because, "to the extent he was liable for the debt, it was a

   consumer debt." Id. at 580. Instead, that contention could not "be reconciled with his total

   disavowals" of the debt; the "bald assertion" was "hardly affirmative evidence that the debt was a

   consumer debt." Id. at 580–81. Again, the Burton plaintiff's contention corresponds to Woods'

   argument that the debt is consumer in nature because the Account was registered in his name and




                                                     19
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 20 of 26 PageID #: 1689




   at his former address. That Woods would ostensibly embody a consumer—because his name and

   former residential address were used to establish the Account—is wholly unrelated to the

   underlying nature of the challenged purchase at hand, which must represent a transaction incurred

   for personal, family, or household purposes.

          Under these circumstances, Woods "has failed to put forward sufficient evidence to create

   a triable issue of material fact that the debt incurred on the [ ] account was consumer debt." Id. at

   584. Because Woods failed in shouldering his burden to establish that the underlying transaction

   was a consumer purchase, Defendants are entitled to summary judgment on his claims. But even

   if Woods had established that the disputed debt was consumer in nature, his FDCPA claims would

   fail for the following reasons.

          1.      Section 1692d: Continuing to report the debt

          Section 1692d of the FDCPA bars a debt collector from engaging "in any conduct the

   natural consequence of which is to harass, oppress, or abuse any person in connection with the

   collection of a debt." 15 U.S.C. § 1692d. Woods argues that he is entitled to judgment as a matter

   of law on his claim under this provision because "Defendants continued to report the alleged debt"

   even after he "disputed his debt with Resurgent on five separate occasions." (Filing No. 69 at 20.)

   In response, Defendants argue that "[h]arassment, oppression, or abuse, within the meaning of

   §1692d, does not occur where a collector merely reports a debt as disputed." (Filing No. 74 at 17.)

   Moreover, a separate section of the FDCPA "addresses credit reporting." Id. (citing 15 U.S.C. §

   1692e(8), which, according to Defendants, "prohibits a debt collector from communicating or

   threatening to communicate to any person credit information which is known or which should be

   known to be false, including the failure to communicate that a dispute debt is disputed". In any

   event, "at all times Resurgent reported the Account to the CRAs as 'disputed', which is consistent

   with the plain language of §1692e(8)." Id. (footnote and citation omitted). Ultimately, because


                                                    20
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 21 of 26 PageID #: 1690




   "[t]he record is completely devoid of any evidence that Defendants engaged in any conduct, the

   natural consequence of which is to harass, oppress, or abuse [Woods], including any evidence that

   Defendants made any threats of violence or harm, use of profane language, or repeatedly called

   [Woods], . . . Defendants are entitled to judgment in their favor in relation to [Woods'] §1692d

   claim." Id.

          The Court agrees with Defendants. Although the specific types of prohibited conduct listed

   in Section 1692d are meant to serve merely as examples "[w]ithout limiting the general

   application" of the otherwise broad prohibition against harassment, oppression, and abuse, under

   the ejudem generis rule of statutory construction—that is, "when a general term follows a specific

   one, the general term should be understood as a reference to subjects akin to the one with specific

   enumeration," Norfolk & W. Ry. Co. v. Am. Train Dispatchers' Ass'n, 499 U.S. 117, 129 (1991)—

   the nature of the enumerated conduct is instructive. The Court rejects Woods' implication that

   continued reporting of the debt—even if he disputed it five times—is in any way like the use of

   "violence or other criminal means," "obscene or profane language," or repeatedly calling a person's

   home with the intent to harass them. See 15 U.S.C. § 1692d(1), (2), (5). Defendants, then, are

   entitled to judgment as a matter of law on this claim. The Court denies Woods' Motion for

   Summary Judgment and grants Defendants' Cross-Motion for Summary Judgment as it pertains

   to his claim under Section 1692d.

          2.      Section 1692e(10): Using false or deceptive means to collect or attempt to
                  collect the debt

          Section 1692(e)(10) of the FDCPA prohibits a debt collector from using "any false

   representation or deceptive means to collect or attempt to collect any debt or to obtain information

   concerning a consumer." 15 U.S.C. § 1692(e)(10). Woods maintains that he is entitled to

   judgment as a matter of law under this provision because "Defendants deceptively perpetuated the



                                                   21
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 22 of 26 PageID #: 1691




   false representation that [he] still owed the debt and continued to collect the debt despite receiving

   sufficient evidence that [he] does not owe the debt." (Filing No. 69 at 21 (citing Leeb v. Nationwide

   Credit Corp., 806 F.3d 895 (7th Cir. 2015) ("holding that a debt collector violated the FDCPA by

   failing to cease collection of the debt after [the consumer] disputed the debt.".) Specifically,

   Defendants requested that Woods "make a payment on the account" even after receiving his "FTC

   identity theft affidavit" and even after receiving his "filed police report." Id. Defendants argue

   that "[t]he record is clear that [they] did not ignore [Woods'] disputes," but instead "verified the

   Account and/or requested additional information necessary to investigate his identity theft claim"

   each time he "made a dispute." (Filing No. 74 at 18.) Moreover, "at all times that Resurgent

   reported the Account to the CRAs, the Account was marked as disputed." Id. And as soon as

   Defendants received the letter from "American Airlines stating that [Woods] was not responsible

   for the Account, the Account was closed, and Resurgent requested a tradeline deletion of the

   Account to the CRAs." Id. Moreover, though Woods argues that Defendants violated this

   provision by requesting that Woods "make a payment on the account after receiving [his]

   disputes[,] . . . [i]t is not necessarily a violation of the FDCPA to seek collection of a debt after a

   consumer disputes owing the debt." Id. Instead, "when a debt collector receives a dispute, the

   FDCPA triggers obligations upon a debt collector to verify the disputed account before continuing

   collection." (Filing No. 76 at 8 (citing DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir.

   2010)).) "If the FDCPA were to work as" Woods wants, Defendants argue, "all collectors would

   have to permanently cease collection of accounts upon receipt of a consumer dispute, regardless

   of the validity of the dispute." Id. And the collection letters did not even attempt to collect on the

   debt; rather they "were merely informational letters" that provided "account information," which




                                                     22
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 23 of 26 PageID #: 1692




   explained that the information provided by Woods was "insufficient to support his claim," and

   instructed Woods "of the types of documents he can send in to substantiate" his dispute. Id. at 9.

          Courts "evaluate § 1692e claims under the unsophisticated consumer standard and ask

   whether someone of modest education and limited commercial savvy would likely be deceived by

   the letter." Preston v. Midland Credit Mgmt., Inc., 948 F.3d 772, 784 (7th Cir. 2020) (citation

   omitted). An unsophisticated consumer would not be deceived by the letters sent from Resurgent

   to Woods on May 1, 2019 and August 15, 2019. These letters—instead of demanding payment

   through deceptive or falsified methods—informed Woods "that the information [he] provided is

   insufficient to support the claim" he made about the disputed charge (see Filing No. 69-12 at 2;

   Filing No. 69-13 at 2). In fact, the letters provided additional means for Woods to supplement his

   challenge and invited his assistance in resolving the claim. See id. ("If further investigation is

   desired, please provide one or more of the following documents: . . ."). Though the back of the

   letters indicated that "[t]his is an attempt to collect a debt and any information obtained will be

   used for that purpose," id. at 3, a disclaimer identifying a communication as an attempt to collect

   a debt "does not automatically trigger the protections of the FDCPA, just as the absence of such

   language does not have dispositive significance." Gburek v. Litton Loan Servicing LP, 614 F.3d

   380, 386 n.3 (7th Cir. 2010) (citation omitted). All told, the letters did not use "any false

   representation or deceptive means to collect or attempt to collect any debt or to obtain information

   concerning a consumer." Defendants, then, are entitled to judgment as a matter of law on this

   claim. The Court denies Woods' Motion for Summary Judgment and grants Defendants' Cross-

   Motion for Summary Judgment as it pertains to his claim under Section 1692e(10).

          3.      Section 1692g(a)(3): Continuing to assume validity of the debt

          Section 1692g(a)(3) of the FDCPA "requires debt collectors to provide debtors with a

   written validation notice, informing debtors of their rights [ ], including the right to dispute the


                                                   23
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 24 of 26 PageID #: 1693




   validity of the debt within thirty days of receiving the notice. After this thirty-day validation period

   expires, the debt collector may assume that the debt is valid." Durkin v. Equifax Check Services,

   Inc., 406 F.3d 410, 415–16 (7th Cir. 2005). Woods contends that because he "disputed the debt to

   Resurgent" twenty-one days after he "received Resurgent's first collection letter," Defendants

   could not continue to assume his "debt was valid." (Filing No. 69 at 22.) And despite Resurgent's

   internal policy of considering challenged accounts supplemented by an FTC identity theft report

   or a police report "'as fraudulent in the absence of any evidence to suggest the claim is bad faith,'"

   Defendants "merely assumed the debt belonged to [Woods] and disregarded the documentation

   provided to Defendants." Id. (quoting Filing No. 69-6 at 24–25). Defendants respond that "[n]ot

   only does [Woods] overlook the fact that the FTC dispute letter was deemed insufficient and the

   police report indicated that he provided two (2) letters from American Airlines confirming he owes

   the alleged debt, he completely overlooks what is actually contemplated by Section 1692g."

   (Filing No. 74 at 20.) That is, this provision concerns "the accuracy of the collection notice,

   accurately conveying the information received from the creditor and providing the consumer

   notice that equips the consumer to evaluate the validity of the creditors [sic] claim." Id. Because

   "[t]he February 21, 2019 letter provided the requisite disclosure under Section 1692g(a)(3)",

   Defendants urge that "they are entitled to judgment as a matter of law in their favor." Id.

           Section 1692g(a)(3) merely sets the parameters for providing consumers with adequate

   notice "that unless the consumer, within thirty days after receipt of the notice, disputes the validity

   of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector."

   Resurgent's February 21, 2019 letter did just that, stating, almost verbatim with the statutory

   command, that "[u]nless you notify us within 30 days after receiving this notice that you dispute

   the validity of this debt, or any portion of it, we will assume this debt is valid." (Filing No. 74-1




                                                     24
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 25 of 26 PageID #: 1694




   at 68.) Defendants, then, are entitled to judgment as a matter of law on this claim. The Court

   denies Woods' Motion for Summary Judgment and grants Defendants' Cross-Motion for

   Summary Judgment as it pertains to his claim under Section 1692g(a)(3).

          4.      Section 1692f: Using unfair or unconscionable means to collect or attempt to
                  collect the debt

          Section 1692f of the FDCPA bars debt collectors from using "unfair or unconscionable

   means to collect or attempt to collect any debt." 15 U.S.C. § 1692f. Woods broadly proclaims

   that, looking at all the purported violations he advanced above, "there is no question as to whether

   Defendants used unfair or unconscionable means to collect [his] debt." (Filing No. 69 at 23.)

   Defendants respond that, "[w]hile section 1692f has sometimes been described as a 'catch-all'

   provision, it only applies to conduct that is 'unfair but is not specifically identified in any other

   section of the FDCPA.'" (Filing No. 74 at 20 (quoting Vanhuss v. Kohn Law Firm S.C., 127 F.

   Supp. 3d 980, 989 (W.D. Wis. 2015)). Because Woods' "Section 1692f claim is seeking relief for

   the same harm he alleges under" other provisions of the FDCPA, Defendants contend that he

   "cannot recover twice for the same conduct." Id. at 21 (citations omitted). In any event, even if

   alleging this as an independent claim were proper, Defendants argue that "the record is completely

   devoid of any evidence that Defendants' conduct was unfair or unconscionable." Id. And though

   Section 1692f's list of conduct is "not an exhaustive list," none of Defendants' alleged actions fall

   "within any of the unfair or unconscionable conduct that is set forth in Section 1692f." Id.

          As Woods has premised his entire Section 1692f claim on underlying violations of other

   provisions of the FDCPA that the Court has already determined are unavailing—and provides no

   additional argument as to how this provision applies to his case—this contention necessarily fails.

   Defendants, then, are entitled to judgment as a matter of law on this claim. The Court denies




                                                    25
Case 1:19-cv-03451-TWP-MJD Document 78 Filed 05/04/21 Page 26 of 26 PageID #: 1695




   Woods' Motion for Summary Judgment and grants Defendants' Cross-Motion for Summary

   Judgment as it pertains to his claim under Section 1692f. 5

                                                IV. CONCLUSION

            For the foregoing reasons, the Court DENIES Woods' Motion for Summary Judgment

   (Filing No. 68) and GRANTS Defendants' Cross-Motion for Summary Judgment (Filing No. 73).

   Woods' claims are dismissed, and Final Judgment will issue under separate order.

            SO ORDERED.

   Date: 5/4/2021

   DISTRIBUTION:

   Jane Abaravich
   AGRUSS LAW FIRM, LLC
   Ravenswood Avenue, Suite 419
   Chicago, Illinois 60640

   Jane Claire Abaravich
   AGRUSS LAW FIRM, LLC
   jane@agrusslawfirm.com

   Michael S. Agruss
   AGRUSS LAW FIRM, LLC
   michael@agrusslawfirm.com

   Taylor L. Kosla
   AGRUSS LAW FIRM, LLC
   taylor@agrusslawfirm.com

   Nicole Marie Strickler
   MESSER STRICKLER, LTD.
   nstrickler@messerstrickler.com

   Stephanie A. Strickler
   MESSER STRICKLER, LTD.
   sstrickler@messerstrickler.com


   5
     Woods also contends that he is entitled to recover actual and statutory damages as well as attorneys' fees and costs
   (see Filing No. 69 at 24–27). But as the Court has determined that no predicate violations of the FCRA or the FDCPA
   have occurred, it need not reach this contention.


                                                            26
